Citation Nr: 1757136	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-18 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to May 1986 and from September 1986 to November 1991.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2015, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This case was previously before the Board in September 2016.  At that time, the Board remanded the Veteran's claim for a TDIU for further development.


FINDING OF FACT

The evidence of record does not show that the Veteran is, or has been, unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, Social Security Administration records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was afforded several VA examinations in connection with his claim and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Total Disability Rating based on Individual Unemployability (TDIU)

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran filed a formal claim for TDIU in April 2010.  The Veteran's current service-connected disability ratings are as follows: a 40 percent disability rating for fibromyalgia, effective June 14, 2010; a 30 percent disability rating for a right shoulder rotator cuff injury, effective February 10, 1997; a 10 percent disability rating for costochondritis, effective March 8, 1993; a 10 percent disability rating for a left forehead laceration scar, effective December 3, 2009; and non-compensable ratings for traumatic brain injury (TBI) (effective December 13, 2016) and residuals of a right finger laceration and fracture (effective March 8, 1993).  See 38 C.F.R. § 4.25.  During the relevant time period, the Veteran's combined disability rating was 40 percent, effective February 10, 1997, and 70 percent, effective June 14, 2010.  As such, the schedular requirements of 38 C.F.R. § 4.16(a) were met as of June 14, 2010.  Records indicate that the Veteran has not been employed since 2008.  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities. 

The Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The medical evidence indicates that the Veteran experiences some occupational impairment, but that his impairments do not rise to the level of preventing him from securing or following substantially gainful occupation as a result of service-connected disabilities.  As reported by the Veteran, his most limiting disability is his back condition, which is a disability for which he is not service-connected.  Moreover, a review of all medical evidence of record shows that the Veteran's service connected disabilities do not preclude sedentary work.  As such, he is not unable to secure and follow a substantially gainful occupation, especially considering his training in computers, which generally allows for sedentary employment.  

VA records indicate the Veteran achieved the rank of E-4 and served as a track vehicle repairman and diesel mechanic.  The evidence of record also indicated that the Veteran holds an Associate's Degree in computer science.

After separation from service, the Veteran worked in the retail industry.  Treatment records indicate that the Veteran worked at a hardware store from 1991 to 1993, at Kmart as a night stocker from 1993 to 1998, as an outdoor landscaper in 1997, at Best Buy from 2000 to 2004 as a computer loss prevention supervisor, and at Costco's tire shop as a front end clerk from 2004 to 2008 installing and selling tires.  The Veteran completed his Associate's degree from 1998 to 2000 in computer science.  

The Veteran submitted his application for TDIU in April 2010.  In his application, the Veteran stated the service-connected disabilities that prevent him from securing or following any substantially gainful occupation were his right shoulder, lower back, and costochondritis.  He stated he worked at Costco until 2007, when he resigned after being accepted for Social Security Disability Insurance.  Social Security Administration records indicate that the Veteran has been receiving Social Security Disability Insurance since 2008 for a back disability, depression, and right hip pain, which are all disabilities for which he is not service-connected.  

The Board notes that prior to the period of consideration, the Veteran was afforded VA examinations for some of his service-connected disabilities.  The Veteran underwent a VA examination for costochondritis in October 2008, where the VA examiner stated that the condition did not affect the Veteran's work or home life at that time.  A December 2009 VA examiner who assessed the Veteran's shoulder condition found that it was likely the Veteran would have impairment working above his shoulders, and with strenuous lifting, pushing, or pulling greater than 50 pounds; however, it was less than likely that he would have any impairment working below the shoulders or with sedentary, light, or moderate duty, 25 pounds or less.  The examiner further stated that it was not likely the Veteran would have any difficulty with his activities of daily living and instrumental activities of daily living other than strenuous exertion, lifting, pushing, or pulling, and working above the shoulders.

In a June 2010 VA examination of the Veteran's service-connected right finger disability, the examiner stated that the Veteran's right middle finger was asymptomatic and should not affect the Veteran's home life or work opportunities.

The Veteran was afforded a VA examination for his right finger and chest in April 2010.  The examiner stated that he could not find evidence from the examination that would indicate a serious problem for the Veteran being able to stand for more than 10 to 15 minutes, or sit for long periods of time, or for other movements.  There was also felt to be no loss of function of the chest wall.

In January 2012, the Veteran submitted his Notice of Disagreement regarding his TDIU denial and included a statement that his quality of life from the chronic pain and fibromyalgia was hindering his ability to work.  He stated he was also now relegated to a motorized scooter for shopping and going out for short or long periods of time.

In a March 2015 private treatment record, the Veteran reported that sleep apnea was keeping him up at night.  The Veteran also reported not being able to sit for very long because of his back pain and that he would have to stop driving to get out and walk around.  He also reported having a mobility scooter for his back pain.  Again, the Veteran is not service connected for either his back or his sleep apnea.

The Veteran testified at a Board hearing in April 2015 that his back disability and fibromyalgia are his most dominant disabilities.  The Veteran stated he was having problems driving because of his fibromyalgia and fatigue due to issues sleeping.  He said he needed a nap daily for about four or five hours because of his fatigue.  He testified that he used a scooter to assist with ambulating.  The Veteran stated he could not use his computer degree because he could not hold small things anymore and he had issues with sitting and walking.

The Veteran was afforded a VA examination in November 2016 to assess his functional limitations due to his service-connected shoulder disability.  The examiner opined that the 'average worker' without regard to age, given the same disability/severity of these conditions, would more likely than not have difficulty with prolonged weight bearing and repetitive activities pushing, pulling, lifting, carrying and working overhead.  The examiner further stated that working overhead and lifting/carrying anything over 2-3 pounds in the right arm would not be possible.  However, the examiner also said there is no objective evidence to suggest any impact on the Veteran's ability to sit, drive, communicate, follow instructions, remember, concentrate, interact with coworkers and clients and/or other sedentary social/occupational activities.  The examiner noted that the Veteran reported that his right arm is painful when driving, however, he could continue to drive using his left arm.

The Veteran was also afforded a VA examination in November 2016 to assess his functional limitations due to his service-connected fibromyalgia.  The Veteran reported that his fibromyalgia limited his standing to 10 minutes, his walking to 100 feet, and his lifting to five pounds.  It impacted his non-exertional activities in that his sitting was limited to 5 minutes, driving was limited to 1/2 mile and the pain made him irritable in interactions with others.  The examiner noted that the Veteran reported fatigue related to fibromyalgia, but medical records show he has a diagnosis of sleep apnea which was known to cause fatigue.  The examiner further opined that the 'average worker' without regard to age, given the same disability/severity of these conditions, would more likely than not have at least minimal or mild difficulty with prolonged weight bearing and repetitive activities, including standing, walking, bending, pushing, pulling, lifting, carrying and working overhead.  However, the examiner also said there was no objective evidence to suggest any impact on the Veteran's ability to sit, drive, communicate, follow instructions, remember, concentrate, interact with coworkers and clients and/or other sedentary social/occupational activities.

The Veteran was also afforded a VA examination in November 2016 to assess his functional limitations due to his service-connected forehead scar.  The examiner reported that none of the Veteran's service-connected scars resulted in limitation of function, nor did they affect his ability to work.  The examiner stated that a review of the medical records was silent for complaints of pain of his forehead scar and there was no documented evidence that the Veteran's scar condition had limited his employment in the past or was currently a limiting factor to his employment.  The examiner further opined that the 'average worker' without regard to age, given the same disability/severity of these conditions, would less likely than not have difficulty with prolonged weight bearing and repetitive activities including standing, walking, bending, pushing, pulling, lifting, carrying and working overhead.  There was no objective evidence to suggest any impact on the Veteran's ability to sit, drive, communicate, follow instructions, remember, concentrate, interact with coworkers and clients and/or other sedentary social/occupational activities.
  
The Veteran was also afforded a VA examination in November 2016 to assess his functional limitations due to his service-connected costochondritis.  With regard to the effects of the Veteran's costochondritis on activities of daily living and mobility, the Veteran reported being able to eat, groom himself, bathe, toilet, and dress independently.  The Veteran reported that his ability to work overhead was limited to one minute due to his disability.  The examiner stated that the Veteran's muscle injuries did not impact his ability to work, such as resulting in an inability to keep up with work requirements due to his muscle injuries.  The examiner further opined that the 'average worker' without regard to age, given the same disability/severity of these conditions, would less likely than not have difficulty with prolonged weight bearing and repetitive activities including standing, walking, bending, pushing, pulling, lifting, carrying and working overhead.  There was no objective evidence to suggest any impact on the Veteran's ability to sit, drive, communicate, follow instructions, remember, concentrate, interact with coworkers and clients and/or other sedentary social/occupational activities.

The Veteran underwent a VA examination in March 2017 for his traumatic brain injury.  The examiner reported that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions; had normal judgment; had routinely appropriate social interaction; was always orientated as to person, time, place, and situation; and had normal motor activity and visual spatial orientation

VA treatment records and private treatment records during this time frame did not reveal that the Veteran's service-connected disabilities caused functional limitations beyond what the VA examinations revealed.  They did show that the Veteran consistently received treatment for his non service-connected back disability, which was noted to be significantly impairing.

The Veteran contends that his service-connected disabilities prevent him from maintaining substantially gainful employment because he is not able to drive, walk without an assistive device, stand or sit for long periods of time, stay awake throughout the day, hold objects, and experiences chronic pain.  However, there is persuasive evidence in the record, in the form of advanced education, work experience, medical opinions, and private treatment records that suggest that while the Veteran has limitations, he is not prevented from obtaining or sustaining substantial gainful activity due to his service-connected disabilities.

The Board notes that the Veteran is considered competent to describe symptoms of his service-connected disabilities as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, there is no dispute that the Veteran's service-connected disabilities cause significant impairment.  However, it is based on this impairment that the Veteran is assigned a 70 percent combined disability rating.  After weighing all the evidence, including the Veteran's statements, the Board finds the greatest probative value in the VA examinations, and private and VA treatment records.  

A significant portion of the Veteran's limitations seem to be attributed to his non-service-connected disabilities.  For example, the Veteran has reported having back pain for the past 25 years and has undergone multiple laminectomies and back surgeries.  A significant portion of the medical records surrounding the time when the Veteran ceased working related to treatment of his lower back, indicating it had a significant impact on his functioning and ability to work, rather than his service-connected disabilities.  Furthermore, the Veteran has been receiving Social Security Disability Insurance since 2008 subsequent to a determination that his back disability rendered him unable to work.

The VA examinations for the Veteran's service-connected disabilities indicated that the Veteran had some occupational impairment, but not total.  The November 2016 VA examinations all showed that, at the very least, there was no objective evidence to suggest any impact on the Veteran's ability to sit, drive, communicate, follow instructions, remember, concentrate, interact with coworkers and clients and/or other sedentary social/occupational activities due to his service-connected disabilities.  No medical opinions associated with the Veteran's file have contradicted this.   

Treatment records also indicate that the Veteran retains the mental ability to maintain gainful employment.  For example, the 2017 TBI VA examiner reported that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions; had normal judgment; had routinely appropriate social interaction; was always orientated as to person, time, place, and situation; and had normal motor activity and visual spatial orientation

The Board also notes that on more than one occasion during the pendency of the appeals period, the Veteran has asserted that his limited ability to drive is a significant factor in his employability, expressing concerns over driving due to his fatigue and needing to get out and walk after sitting in the car for a short period.  It is important to note that considerations of employability are made on an analysis of whether the Veteran can actually perform the task of physically and mentally accomplishing work, rather than factors such as age, body habitus, available transportation, or obtaining a specific job.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disabilities, the evidence of record does not support his claim that his service-connected disabilities are sufficient to warrant the assignment of a TDIU.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded due to the Veteran's service-connected fibromyalgia, right shoulder rotator cuff injury, costochondritis, left forehead laceration scar, TBI, and residuals of a right finger laceration and fracture.

Given the Veteran's education, military experience, and work experience, the Board cannot say that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment in at least a sedentary work setting.  Accordingly, TDIU is not warranted.

To the extent that the Veteran did not meet the schedular criteria for TDIU prior to June 2010, the Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted for this stage of the appeal.  See 38 C.F.R. § 4.16 (b) (2017).  However, the competent evidence of record does not indicate the Veteran was unemployable during this period due solely to his service-connected disabilities.  While the Veteran was unemployed, the record indicates the Veteran's service-connected disabilities were then not of such severity as to render the Veteran unable to maintain gainful employment.  As such, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16 (b) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1996).


ORDER

A TDIU is denied.



____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


